DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YEO (US 20120217576 A1).
With regards to claim 1, Yeo discloses a method for manufacturing a dynamic random access memory, (FIG. 13) comprising: 
forming a buried bit line (bit line 40 having metal 42) in a substrate, (substrate 10) wherein the buried bit line extends in a first direction; 
forming a plurality of buried word lines (word line 20 with gate 24) in the substrate, wherein the buried word lines are parallel to each other and extend in a second direction that intersects the first direction, (See FIG. 13) and bottom surfaces of the buried word lines are higher than a top surface of the buried bit line; (See FIG. 13, where the top portions of the bit line are lower than a bottom surface of the word line in a direction towards the substrate 10) 
forming a bit line contact structure (bit line contact 32) on the buried bit line, and forming a through hole passing through the bit line contact structure, wherein the bit line contact structure is not in direct contact with the buried bit line, and a material of the bit line contact structure is different from a material of the buried bit line; 
forming a conductive plug (conductive layer 44) between the bit line contact structure and the buried bit line, wherein the conductive plug fills the through hole, and the buried bit line is electrically connected to the bit line contact structure by the conductive plug; (See FIG. 13-14 and Paragraph [0042]) and 
forming a capacitor structure (storage unit/capacitor [not shown]) on the substrate, wherein the capacitor is between two adjacent buried word lines.  (See Paragraph [0045], describing the placement of the capacitor) 

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812